UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-6429




In Re:       WILLIAM HENRY COLEMAN,

                                                         Petitioner.




             On Petition for Writ of Mandamus. (CA-03-77)


Submitted:    June 16, 2004                  Decided:   July 9, 2004


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Henry Coleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William Henry Coleman petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2000) petition.    He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that the district court rendered a final order and

judgment in this case on May 11, 2004.    Accordingly, because the

district court has recently decided Coleman’s case, we deny the

mandamus petition as moot.     We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                 - 2 -